          Case 1:19-cv-05745-ENV-ST Document 6 Filed 01/02/20 Page 1 of 1 PageID #: 43

  AO 399 (01/09) Waiver of the Service of Summons


                                                 UN1TED S TATES D1sTRICT CouRT
                                                                           for the
                                                           Eastern District of New York
                                              individually and on behalf of )
           Steve Gensberg,                    all others similarly situated.
                                  Plaintiff                                   )
                                     V.                                       )      Civil Action No.           l: l 9-cv-05745-ENV-ST
                                Aldi Inc.                                     )
                                 Defendant                                    )

                                                WAIVER OF THE SERVICE OF SUMMONS
To:        Spencer Sheehan
                 (Name ofthe plaintiff's allorney or 11nreprese111ed plaintif])

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fonn, and a prepaid means of returning one signed copy of the fonn to you.

           J, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         l understand that J, or the entity J represent, will keep all defenses or obj ections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from January I. 2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity l represent.


Date:     January 1, 2020

                           Aldi lnc.
        Primed name ofparty waiving ser vice ofsummons                                                        Printed name


                                                                                  1200 N KIRK RD
                                                                                  BATAVIA IL 605 10-1443
                                                                                                                 Address

                                                                                  legal@aldi.us
                                                                                                             E-mail address

                                                                                  (630) 482-2740
                                                                                                           Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons
          Ruic 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          "Good cause" docs not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant' s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you mus t, within the time specified on the waiver form, serve an answer or a motion under Ruic 12 on the plaintiff
and lile a copy with the court. By signing and returning the waiver fonn, you arc allowed more time to respond than if a summons had been served.
